      Case 7:19-cv-09212-KMK-JCM
       Case 7:19-cv-09212-KMK-JCM Document
                                  Document 22
                                           23 Filed
                                              Filed 06/03/20
                                                    06/04/20 Page
                                                             Page 11 of
                                                                     of 11


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Esther Rottenstein, individually and on behalf of all
others similarly situated,                               Docket No: 7:19-cv-09212-KMK-JCM

                        Plaintiff,

                        -against-

Van Ru Credit Corporation,

                       Defendant.


   NOW COMES the Plaintiff(s) Esther Rottenstein, individually and on behalf of all others
similarly situated, by and through counsel, to provide Notice to the Court that the present cause
has been settled between the parties, and:
   WHEREFORE, a settlement agreement ("Agreement") is in the process of being finalized,
and upon payment of the settlement amount, the parties will submit a Stipulation of Voluntary
Dismissal with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii);
   As such, the parties request:
       1. The Court stay this case and adjourn all deadlines and conferences; and
       2. The Court deny, without prejudice, any outstanding motions; and
       3. The Court provide that Plaintiff shall have 60 days to file the dismissal.


DATED: June 3, 2020


                                              BARSHAY SANDERS, PLLC

                                              By: Is David M Barshay
                                              David M. Barshay, Esq.
                                              BARSHAY SANDERS, PLLC
                                              100 Garden City Plaza, Suite 500
                                              Garden City, New York 11530
                                              Tel: (516) 203-7600
                                              Fax: (516) 706-5055
                                              Attorneys for Plaintiff

         ''rJfiiooffij"M." ¥.ARA\S U'.S.DJ.

           ~11/),0JO
